DETAILED ACTION
This is the first office action regarding application number 16/606513, filed on October 18, 2019, which is a 371 of  PCT/RU2017/000247 filed April 19, 2017. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 16-25, Species A in the reply filed on May 25, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 26-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “at least one section”, “at least one more section”, “the section”. It is not clear if they are referring to the same section. It is also not clear if there is one section or more than one sections.
C It is unclear what is being done gradually; gradually increasing an intensity of the beam, gradually decreasing the intensity of the beam, etc.
Claim 16 recites “an intensity” twice. It is not clear if they are referring to the same element. 
The term “adjacent” in claims 16, 22 is a relative term which renders the claim indefinite. The term “adjacent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear if adjacent means up to 0.1 inch, 1 inch, 1.5 inch, 10 inch.
Claim 17 depends on claim 16 and recites “different sections”. The term “different sections” lacks antecedent. The term is also not clear as claims 16 and 17 does not describe how the sections are “different”.
Claim 18 depends on claim 16 and recites “each define section”. Claim 16 does not recite any “define section”. This term is lacking antecedent.
Claim 22 depends on claim 16. Claim 16 and 22 recite “a frequency of oscillation” three times in total. It is not clear if they are referring to the same frequency.
Claim 23 recites “the section” and “the at least one section”. It is not clear if they are referring to the same element.
Claims 17-25 are rejected based on their dependency on claim 16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16, 20-22, 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daines et al., GB 2055317 (hereafter Daines) and as evidenced by SpecialMetals, SMC-011, 2004 (hereafter SpecialMetals). 
Regarding claim 16, Daines teaches a method of forming a weld joint of Nickel based alloys without cracking and hence it is from the same field of invention as the instant claim.
“A method for welding a precipitation-hardened super alloy article to produce a weld joint, the method comprising:” (Abstract teaches a method of forming a weld joint of Nickel based alloys without cracking. Page 2 teaches Waspaloy. Waspaloy  is a precipitation-strengthened super alloy as evidenced by SpecialMetals.) 

    PNG
    media_image1.png
    492
    573
    media_image1.png
    Greyscale

Screenshot of SpecialMetals teaches Waspaloy as a nickel based super alloy.
“defining longitudinally at least one section within an entire length of the weld joint to be produced;” (Page 1, lines 45-50 teaches “deflecting the beam relative to the workpieces solely in directions along the line of the weld to be formed”. Hence Daines implies at least one longitudinal section for weld joint. )
“melting super alloy material adjacent the weld joint to be produced by directing a power beam towards the at least one more section so defined and oscillating longitudinally the power beam within the section,” (Page 1, lines 40-50 teaches “a method of welding two workpieces together comprising the steps of directing a continuous beam of electrons at the abutting edges of the workpieces to melt the edges and form a weld, deflecting the beam relative to the workpieces solely in directions along the line of the weld to be formed thereby to elongate the heating zone created by the beam, and causing the beam to move relative to the workpieces along the edges to effect a continuous weld.” Here beam of electrons corresponds to power beam, abutting edges corresponds to the defined section. 
Page 1, lines 50-55 further teaches “the beam is oscillated with an amplitude that ensures that the beam is successively directed at regions of the weld which have been previously formed but have not completely solidified, and at the edges to be welded.” Since the weld region is defined longitudinally, it is implied that the beam oscillates longitudinally to be “directed at regions of the weld”.)
 “an intensity of the power beam and a frequency of oscillation of the power beam being selected such that the super alloy material adjacent the weld joint are caused to be produced by becoming uniformly heated and melt thereby producing the weld joint from the consolidation of the super alloy material so melted;” (Page 1, lines 60-65 teaches a beam oscillation frequency between 10 to 25 cycles per second. Page 1, lines 120-125 teaches electrical supply means to supply varying potentials to the beam gun. Abstract teaches a varying amplitude and speed of the beam as 2-10 mm/sec and 2-15mm respectively. Hence Daines teaches intensity and frequency of the beam as result effective variables that are optimized for uniform heating.
Page 1, lines 44-45 teaches “to melt … and form a weld”. Fig. 3 teaches a weld 12 joining articles 10 and 11.It is implied that melted material consolidates to form the weld.) 
“and solidifying the weld joint by gradually an intensity of the power beam while oscillating longitudinally the power beam within the at least one section.” (The claim is interpreted as intensity of the power beam is gradually decreased. Page  1, lines 20-25 teaches “the beam must not be removed too quickly otherwise too rapid cooling of the weld joint results in cracking or distortion of the workpiece.” Hence Daines teaches a gradual decrease in intensity along the weld lines.)
Regarding claim 20,

    PNG
    media_image2.png
    464
    750
    media_image2.png
    Greyscale

Fig. 3 of Daines teaches oscillating beam
“The method according to claim 16, wherein the power beam is oscillated longitudinally within the section by one of (i) oscillating a beam source generating the power beam, (ii) oscillating the power beam while keeping the beam source fixed in position, and (iii) simultaneously oscillating the power beam and the beam source 10.” (Daines teaches “the electron beam gun 16 shown in Fig. 3 is provided with the usual deflection coils 17 (or deflection electrodes) which serve to focus the beam to a point focus, an electrical supply means 18 which includes an oscillator is provided for supplying varying potentials to one pair of the deflection coils so as to deflect the beam along a line corresponding to the line of the weld” in page 1, lines 115-125. Thus Daines teaches oscillating beam when source, corresponding to gun 16, is fixed. )
Regarding claim 21,
“The method according to claim 16, wherein the power beam is generated by one of a laser beam welding beam source and an electron beam welding beam source.” (Daines teaches “In a method of electron beam welding, particularly of high tensile steel and nickel based alloys, a continuous beam of electrons is oscillated to and fro along the line of the weld in order to elongate the heating zone created by the beam and thereby reduce the risk of inducing cracks and causing distortion of the workpieces” in abstract.)
Regarding claim 22,
“The method according to claim 16, wherein when reducing gradually the intensity of the power beam while oscillating longitudinally the power beam within the section, a frequency of oscillation of the power beam is the same as a frequency of oscillation of the power beam when melting the superalloy material adjacent the weld joint to be produced.” (The claim is interpreted as intensity of the beam is  reduced while frequency of oscillation is not changed. 
Daines teaches in page 1, lines 23-26 “ the beam must not be removed too quickly otherwise too rapid cooling of the weld joint results in cracking or distortion of the workpiece.” Thus Daines teaches gradual reduction of the intensity of the power beam within the section.
Daines teaches in page 1, line 125- page 2, line 5 “The cathode of the electron gun is maintained at a negative potential of 135 kv and the beam current is of the order of 12 m/amp. The beam is caused to oscillate to and fro at a frequency of about 15 cycles per second with an amplitude of between 2 and 15mm at the surface of the workpieces by energising the coils with alternating potentials.” Thus Daines teaches maintaining a frequency of 15 cycles per second while reducing the intensity of the beam within the section.)
Regarding claim 24,
“The method according to claim 16, wherein the precipitation-hardened superalloy comprises a Nickel-based superalloy.” (Daines teaches Waspaloy with 58.5% Nickel on page 2, lines 15-28.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 17-19, 23, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daines as applied to claim 16 above, and further in view of  Medlar, US 4263496 (hereafter Medlar).
 “The method according to claim 16, wherein said melting of the superalloy material to produce the weld joint and solidifying the weld joint are performed separately for different sections.” (Daines does not explicitly teach different weld sections. 
Medlar teaches “A pair of superalloy workpieces are electron beam butt welded and the weld is achieved by pulsing the electron beam and, at the same time, moving it on a circular path” in abstract. Hence Medlar is from the same field as the instant claim. 

    PNG
    media_image3.png
    381
    332
    media_image3.png
    Greyscale

Fig. 7 of Medlar teaches different weld sections 
Medlar teaches in column 2, lines 62-67 “Simultaneously rotating the beam and moving the workpiece relative to the gun, achieves the tracing of a path by each pulse, which path is in the form of a number "6". This number "6" form is indicated by the numeral 33 in FIG. 7.” Here each number 6 is a different section.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to divide the weld length in Daines in different sections as taught in Medlar. One of ordinary skill in the art would have been motivated to do so because “It then becomes increasingly important to control the beam such that it does not dwell sufficiently long, as to displace an unacceptable amount of metal, or be removed too quickly lest it enables too rapid cooling with resultant cracking or distortion of the workpiece” as taught in column 1, lines 17-22 in Medlar.)
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daines as applied to claim 16 above, and further in view of Sievi et al., US 20170232553 (hereafter Sievi). 
“The method according to claim 16, wherein a length of each define section is between 10 mm and 100 mm.” (Primary combination of references does not explicitly teach length of a section.

    PNG
    media_image4.png
    372
    721
    media_image4.png
    Greyscale

Fig. 4 of Sievi teaches multiple weld sections in a weld joint
Sievi teaches a welding method for joining workpieces made of hot-crack-sensitive materials at a lap joint by means of a remote laser welding device. Thus Sievi is solving the same problem of reducing crack during welding as the instant claim. 
Sievi teaches forming a stitched weld seam from a plurality of weld seam sections 13. Paragraph [0030] teaches “The longitudinal expansion of the respective weld seam sections is advantageously limited to a maximum longitudinal extension of 10 mm when joining thin sheet metals. Preferably a length of the weld seam sections of 3 to 6 mm is selected.” Here extension corresponds to a length of a weld seam section in the instant claim. Sievi implies that the length of each section depends on the thickness of metal sheets and is optimized to achieve a predictable result. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to divide the weld length in Daines to 10mm as taught in Sievi. It would have also been obvious to vary the section length beyond 10mm for welding thick metal sheets. One of ordinary skill in the art would have been motivated to do so “to provide a remote laser welding process with a large process parameter window suitable for series production without using a welding filler material, in that it is possible to join work pieces made of hot-crack-sensitive materials at a lap joint with a crack-free welding connection of closely welded seam sections. The weld seam sections should have at least the strength of an uninterrupted weld seam” as taught in paragraph [9] of Sievi.
Additionally, Sievi teaches a range of maximum 10 mm for lap joining of thin sheets. The range 10mm overlaps with the claimed range of 10mm to 100mm. MPEP2144.05-I teaches “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”)
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daines and Medlar as applied to claim 17 above, and further in view of Sievi et al., US 20170232553(hereafter Sievi). 
 “The method according to claim 17, wherein a length of each define section is between 10 mm and 100 mm.” (Similar scope to claim 18 and therefore rejected under the same argument.)
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daines as applied to claim 16 above, and further in view of Kottilingam et al., US 20060042729 (hereafter Kottilingam). 
 “The method according to claim 16, wherein when reducing gradually the intensity of the power beam while oscillating longitudinally the power beam within the section, the gradual reduction of the intensity of the power beam while oscillating longitudinally the power beam within the section is performed until a temperature of the weld joint within the at least one section reaches between 600°C and 700°C.” (Page 16, lines 1-10 of the original specification describes “After the temperature of the weld joint 5 during cooling or solidification reaches between 600°C and 700°C, the beam source 10 may be turned off, i.e., no further requirement of the power beam for that section 7 is needed. Furthermore, the oscillation of the beam source 10 and/or the power beam may also be stopped. As a result of no further projection of the power beam on the weld joint 5 within that section 7, the weld joint 5 within the section 7 cools thereafter naturally by convection to the ambient air or environment.” Thus the claim is interpreted as the cooling process changes between 600°C and 700°C. It is implied that since power beam is turned off, cooling rate will increase.
 Primary combination of references does not explicitly teach a cooling process change at a post weld temperature between 600°C and 700°C.

    PNG
    media_image5.png
    437
    603
    media_image5.png
    Greyscale

Fig. 5 of Kottilingam teaches faster cooling once component temperature reaches 649 degrees C
Kottilingam teaches a method of localized heat treatment before and/or after welding to prevent cracking in nickel based superalloys. Thus Kottilingam is from the same field as the instant claim. Fig.  5, and paragraph [31] teaches “The present invention cools the component over a time period totaling about three to ten hours, represented by the combination of the line segments 18 and 20. During the initial phase of cooling, cooling is allowed to proceed slowly from the hold temperature, as indicated by the line segment 18. At the point 22, where the temperature of the heat treated material is about 1,200.degree. F. to about 1,700.degree. F., the component is cooled more rapidly, as indicated by the line segment 20. As is well known in the art of heat treating, the slow cooling rate represented by the line segment 18 permits for continued diffusion of the molecules within the material, while the faster cooling rate illustrated by the line segment 20 limits further diffusion of the molecules.” Here 1200 degree F corresponds to 649 deg C. Thus, the cooling process and rate are changed at about 649 deg C, the cooling process becomes faster.
Here the claimed ranges of 600°C and 700°C overlap the range of 649°C disclosed by Kottilingam. MPEP 2144.05-I teaches In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to change the post-weld cooling process at 600°C and 700°C as taught in Kottilingam in the method of Daines. One of ordinary skill in the art would have been motivated to do so because “As is well known in the art of heat treating, the slow cooling rate represented by the line segment 18 permits for continued diffusion of the molecules within the material, while the faster cooling rate illustrated by the line segment 20 limits further diffusion of the molecules” as taught in paragraph [31] of Kottilingam.)
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daines as applied to claim 24 above, and further in view of Ozbaysal et al., US 20150050157(hereafter Ozbaysal). 
 “The method according to claim 24, wherein the Nickel-based superalloy comprises a Nickel-based superalloy having a percentage by volume of gamma prime phase equal to or greater than 45 percentage by volume.”( Primary combination of references does not explicitly teach a percentage by volume of gamma prime phase equal to or greater than 45 percentage by volume. 
Ozbaysal teaches a controlled heating and cooling process during welding of Ni based superalloys. Thus Ozbaysal is from the same field as the instant claim.
Ozbaysal teaches in paragraph [25] “FIG. 1 is a graphical depiction of the weldability zone of typical superalloys as a function of their Al and Ti content (in weight percent). Those alloys lying above line 100 are generally considered not to be weldable. A more detailed study of the compositions of the alloys in FIG. 1 shows that the alloys listed above line 100 have more than 60% of the .gamma.' phase in their final structures.” 
The claimed range of greater than 45% overlaps the 60% or more range taught in Ozbaysal. MPEP 2144.05-I teaches In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.

    PNG
    media_image6.png
    497
    697
    media_image6.png
    Greyscale

Fig. 1 of Ozbaysal teaches superalloys with 60% or more gamma. Prime. phase
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to use the 45% or more superalloy as taught in Ozbaysal in the method of Daines. One of ordinary skill in the art would have been motivated to do so because “Ni base superalloys containing relatively large amounts of Al and/or Ti are known to be difficult to weld satisfactorily. As the Al and Ti content of the superalloy is increased to improve the strength, the weldability of the component is drastically reduced. It is concluded herein that reducing the .gamma.' phase improves weldability” as taught in abstract in Ozbaysal.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341. The examiner can normally be reached Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA FERDOUSI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761